Citation Nr: 1609429	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for anxiety disorder. 

2.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christine Clemens, Attorney



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from September 2004 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issues of entitlement to an initial rating, in excess of 10 percent, for anxiety disorder, entitlement to an initial compensable rating for right knee patellofemoral syndrome, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's back disability is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a back disability is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claims

The Veteran seeks service connection for a back disability that he believes is related to his active duty service, including service in Iraq.  Resolving all doubt in the Veteran's favor, his back disability is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes initially that the Veteran was diagnosed with low back strain as noted in a February 2008 private treatment report.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2015).

The Veteran contends that while serving in Iraq, he injured his back.  The Veteran reported in a post deployment health assessment dated July 2006 that he had back pain.  His November 2008 report of medical history associated with his separation examination noted that he reported recurrent back pain.  The examiner diagnosed the Veteran with thoracic back pain, degenerative disc disease.  X-rays associated with the separation examination revealed trace thoracic curvature convex right with some very mild osteophytic spurring on the lateral imaging.  In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the Global War on Terrorism Service Medal and the Iraq Campaign Medal with two Bronze Service Stars.  Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2014).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.

The Veteran was afforded a VA examination in April 2009.  The VA examiner determined that the Veteran had a normal examination and normal x-rays of the thoracic and lumbar spine.  

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered from a back injury during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds that the Veteran's testimony that his diagnosed back disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge.");  Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of a current disability, (2) his reports of back pain during service including the July 2006 post deployment medical report, (3) his competent and credible statements that his back has been painful since service, (4) his competent and credible history of relevant symptoms since service discharge, and (5) the Veteran's combat experience.  The evidence tends to show that the current condition is at least as likely as not related to his active duty service.

Therefore, the Board finds the evidence is at least in equipoise, with regard to the Veteran's back disability being related to his active duty service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a back disability has been established. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is granted.



REMAND

The Veteran is service-connected for an anxiety disorder, currently evaluated as 50 percent disabling, and a right knee disorder currently rated as noncompensable.  The Veteran contends that his anxiety and his right knee are worse than his currently assigned ratings and that both have increased in severity since the last examinations in July 2013 and August 2013, respectively.  The Veteran stated in a November 2013 statement that his anxiety, panic attacks, and nightmares have gotten continually worse since 2009 and he desired a reassessment.  He further stated in the November 2013 statement that his right knee, since 2014, was bothering him a great deal.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected anxiety disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, new VA examinations are warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Board notes that the issue of TDIU has been previously denied by the RO in September 2013.  The Veteran stated in his November 2013 statement that he was unable to work anymore given his disabilities.  This issue is considered part and parcel of the Veteran's increased disability ratings claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of this request for TDIU is inextricably intertwined with the above stated claims.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected anxiety disorder.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran. 

The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological, social, and occupational functioning.  The examiner should also specifically comment on the impact of the Veteran's anxiety disorder upon his social and industrial activities including any functional or occupational limits.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected patellofemoral syndrome, right knee, currently evaluated as noncompensably disabling.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion for the back, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's patellofemoral syndrome, right knee.

3.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) if applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


